Citation Nr: 0500475	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service for a stomach 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied petitions 
to reopen claims for service connection for a stomach 
disorder and a right eye disorder, respectively.  A statement 
received from the veteran in July 2004 is accepted as a 
timely substantive appeal concerning the right eye claim.

The veteran testified at a travel board hearing at the RO in 
September 2004 before the undersigned.  The transcript is of 
record.


FINDINGS OF FACT

1.  In May 1968, the RO denied service connection for a 
stomach condition with diarrhea and for a right eye 
condition.  The veteran did not appeal.

2.  The new evidence submitted since the May 1968 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the stomach disorder claim, and therefore does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The new evidence submitted since the May 1968 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the right eye disability claim, and therefore 
does not raise a reasonable possibility of substantiating the 
claim.

CONCLUSIONS OF LAW

1.  The May 1968 RO decision which denied entitlement to 
service connection for a stomach condition with diarrhea and 
for a right eye condition is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the RO's May 1968 decision is 
not new and material; thus, the claim of service connection 
for a stomach disorder is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The evidence received since the RO's May 1968 decision is 
not new and material; thus, the claim of service connection 
for a right eye disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in March 2003, October 2003, and March 
2004.  The veteran was told of the requirements to 
successfully establish service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on the issue of service 
connection for a stomach disorder until after the initial 
unfavorable decision by the agency of original jurisdiction 
in May 2002.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claim, and 
based on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the veteran's claim would have been different 
had he received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The evidence associated 
with the claims file since the issuance of the March 2003 
VCAA letter contains no competent evidence linking a stomach 
disorder to the veteran's active service, and the veteran 
testified that no doctor had related his current stomach 
problems to his military service.  Under the facts of this 
case, "the record has been fully developed."  Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

All identified, relevant evidence, including the veteran's 
available service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  Although it appears that the veteran was treated for 
stomach problems at Holy Family Hospital and by Albert 
Ghassemian, M.D. many years after service, complete records 
of which are not associated with the claims folder, the 
veteran testified that no doctor had related his current 
stomach problems to his military service.  Therefore, remand 
to obtain these records is not warranted, as VA's duty to 
assist applies only to relevant records.  Additional records 
showing treatment for stomach problems many years after 
service, without evidence establishing a nexus to service, 
would not substantiate the claim.  There is no indication of 
any relevant records that the RO failed to obtain.  

There is no duty to obtain a VA examination or opinion in 
this case because new and material evidence has not been 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).   
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The veteran's claims for service connection for a stomach 
disorder and a right eye disability were received in March 
1968.  He said that he suffered from diarrhea during service 
in 1944 and injured his right eye in 1945.

In a May 1968 rating decision, the RO denied service 
connection for a stomach disorder because there was no 
evidence of any gastrointestinal (GI) condition or diarrhea 
in service.  The RO additionally denied service connection 
for a right eye disability stating that although the records 
show that a foreign object was removed from the veteran's 
right eye in 1945, there were no residuals shown at the time 
of separation.  The veteran was notified of this decision and 
of his appellate rights by letter dated May 21, 1968.  He did 
not appeal, and that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

At the time of the May 1968 rating decision, the record 
consisted of the veteran's service medical records and a 
letter from Dr. Michael J. Arakelian.  The veteran's DD-214 
showed that his military occupational specialty was a 
rifleman.  See 38 U.S.C.A. § 1154(b).

The service medical records showed that the veteran had a 
foreign object removed from his right eye during service in 
January 1945.  He was diagnosed as having conjunctivitis, 
acute.  Thereafter, there were no complaints, findings, 
treatment, or diagnosis of a right eye disease or injury.  
During service, there were no complaints, findings, 
treatment, or diagnosis of a stomach disease or injury.  The 
separation examination record showed no abnormalities of the 
right eye or stomach.  

Following service, the veteran was treated by Dr. Arakelian, 
who stated in a March 1968 letter that he had treated the 
veteran in July 1950, April 1956, March 1963 and August 1966 
for bouts of diarrhea.  The veteran gave a history of 
periodic bouts of diarrhea which started during service.  

In January 2002, the veteran sought to reopen his claims.  To 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New evidence is defined as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The evidence associated with the claims file subsequent to 
the RO's March 1968 decision consists of medical records from 
Lawrence General Hospital dated from 1999 to 2001 (including 
from Sewi S. Yu, M.D. and Mark C. Nitzberg, M.D.), as well as 
the veteran's assertions.  

The medical records from Lawrence Hospital show that the 
veteran underwent sigmoid resection in 1995 for perforated 
diverticulitis and was diagnosed as having Crohn's colitis 
and diverticulosis in 1999.  He was also diagnosed as having 
enterocolic fistula in 2000, for which he underwent surgery.  
These records revealed no complaints or findings of a right 
eye disorder.

The veteran maintains that while serving in Germany, he 
injured his right eye and received treatment in the 104th 
Evacuation Hospital in Belgium where he was confined for a 
period of one week, then transferred to another facility for 
several weeks before rejoining his unit.

The veteran also stated that while in a combat area during 
service, he had a spell of dysentery for which he received 
medical aid when his unit was relieved for a rest period.  He 
claims that he has had periodic bouts of diarrhea ever since 
his discharge from service.  He stated that he had been 
treated post service, but did not respond to the therapies, 
and that no doctor had related his current stomach disorder 
to his in-service diarrhea/dysentery.  He underwent surgery 
in 2000, which improved his condition.

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has current 
stomach and right eye disorders related to his active service 
are not new.  His statements are essentially a repetition of 
his previous assertions, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such conditions are not competent, and therefore, not 
material.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  

To the extent that the additional medical records show 
treatment for a stomach disorder condition after service, 
they are cumulative and not new.  Further, the medical 
records are not material.  They do not in any way provide a 
medical linkage of any current stomach disability with the 
veteran's active service, including his in-service diarrhea.  
Accordingly, the Board finds that these records do not relate 
to an unestablished fact necessary to substantiate the claim, 
and therefore do not raise a reasonable possibility of 
substantiating the claim.  

With respect to the claim for service connection for a right 
eye disorder, the medical records do not in any way provide a 
medical linkage of any current right eye disability with the 
veteran's in-service right eye injury and diagnosis of 
conjunctivitis in 1945.  There is no competent evidence of 
record showing that the veteran suffers from a current right 
eye disorder.  Likewise, the Board finds that these records 
do not relate to an unestablished fact necessary to 
substantiate the claim, and therefore do not raise a 
reasonable possibility of substantiating the claim.  

Thus, like the evidence of record at the time of the RO's May 
1968 decision, the record still does not contain any 
competent evidence showing that the veteran's post-service 
stomach disorder had its onset during active service or is 
related to any in-service disease or injury, or any competent 
evidence that the veteran has a current right eye disability.  
The newly submitted evidence is not material because it does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claims.  Consequently, the record does not 
contain new and material evidence to reopen the claims.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).  
While sympathetic toward the veteran, the Board bound by the 
law, and its decision is dictated by the relevant statutes 
and regulations.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for stomach disorder is 
denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a right eye 
disability is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


